Tbttly, I.,
delivered the opinion of the court.
There is no patent ambiguity on the face of the contract of sale sued on herein. It falls within the well-established, rule which is so lucidly expressed by Woods, I., in Kyle v. Rhodes, 71 Miss., 491 (15 South., 40), as follows: “It is a general rule that, where parcels of real estate are conveyed by well-known designation, such conveyances are valid, though resort to extrinsic evidence may be necessary to show what was accurately included in the general description employed in the conveyance. In the case at bar the memorandum in writing describes the premises by reference to extraneous facts, and in such instances it is proper to resort to extrinsic evidence to ascertain those facts, in order to show what was embraced in the general designations of the land which were employed by the grantor.” *811That resort to the extrinsic evidence referred to in the contract determined with definiteness and certainty the premises intended to be conveyed, the testimony^of the appellee herein clearly proves. The instrument was not void for uncertainty. We content ourselves with the ruling on this point, as it was on this alone that the chancellor based the final decree. We remand the cause for hearing upon the merits, intimating no opinion upon the other contentions appearing in the record.

Reversed and remanded.